Citation Nr: 1443410	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total evaluation because of treatment for the service-connected cervical spine requiring convalescence beyond April 1, 2010.

(The issues of entitlement to service connection for left and right knee disabilities will be addressed in a separate REMAND) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

This matter was remanded by the Board in September 2012 for further development.

The Board notes that in November 2012, the Veteran submitted a VA Form 21-22a appointing a private attorney as his representative.  However, the attorney specifically limited his representation to three issues, which do not include entitlement to an extension of a temporary total evaluation because of treatment for the service-connected cervical spine requiring convalescence beyond April 1, 2010.  Further, the evidence of record does not indicate the Veteran has revoked the unlimited representation of Disabled American Veterans, as established in the December 2009 VA Form 21-22.  Accordingly, the Board finds the Veteran is still represented by Disabled American Veterans as to the above issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2012 remand, the Board construed the Veteran's March 2012 VA Form 9 as a timely substantive appeal of the above issue.  In that substantive appeal, the Veteran requested a videoconference hearing before the Board.  In the September 2012 remand, the Board instructed the AOJ to schedule the Veteran for a videoconference hearing before the Board.  

Videoconference hearings before the Board were scheduled for September 2013 and March 2014, but both hearings were postponed.  In August 2014, a private attorney submitted another written request for a videoconference hearing.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2013).  As the Veteran previously requested a hearing and there is nothing to suggest that the Veteran does not wish to testify on this issue before the Board, the Veteran should be afforded a hearing to present testimony on his pending appeal for the extension of a temporary total rating.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a BVA videoconference hearing to present testimony on the issue of entitlement to an extension of a temporary total rating.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

